               Case 3:20-cr-00337-WHO Document 58 Filed 06/08/21 Page 1 of 3
                                                                      FILED
                                                                       Jun 08 2021

 1    DAVID H. ANGELI (admitted pro hac vice)                        SUSANY. SOONG
      EDWARD A. PIPER (Cal. Bar No. 288289)                     CLERK, U.S. DISTRICT COURT
 2    TYLER P. FRANCIS (admitted pro hac vice)              NORTHERN DISTRICT OF CALIFORNIA
      MICHELLE H. KERIN (admitted pro hac vice)                       SAN FRANCISCO
 3    ANGELI LAW GROUP LLC
      121 SW Morrison Street, Suite 400
 4    Portland, Oregon 97204
      Telephone: (503) 954-2232│Facsimile: (503) 227-0880
 5    Email: david@angelilaw.com; ed@angelilaw.com; tyler@angelilaw.com;
             michelle@angelilaw.com
 6
      JOHN D. CLINE (Cal. Bar No. 237759)
 7    50 California Street, Suite 1500
      San Francisco, CA 94111
 8    Telephone: (415) 662-2260│Facsimile: (415) 662-2263
      Email: cline@johndclinelaw.com
 9
      Attorneys for Defendant Joseph Sullivan
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                    SAN FRANCISCO DIVISION

14
        UNITED STATES OF AMERICA,                     Case No. 3:20-cr-00337-WHO
15
                             Plaintiff,
16                                                    DEFENDANT JOSEPH SULLIVAN’S
                        v.
17                                                    UNOPPOSED REQUEST TO MODIFY
        JOSEPH SULLIVAN,                              CONDITIONS OF RELEASE
18
                             Defendant.
19                                                    Hon. Thomas S. Hixon
20

21

22

23

24

25

26
27
     DEFENDANT JOSEPH SULLIVAN’S                                        ANGELI LAW GROUP LLC
     UNOPPOSED REQUEST TO MODIFY                                    121 S.W. Morrison Street, Suite 400
     CONDITIONS OF RELEASE                                                     Portland, Oregon 97204
                                                                           Telephone: (503) 954-2232
     3:20-cr-00337-WHO                            1                          Facsimile: (503) 227-0880
               Case 3:20-cr-00337-WHO Document 58 Filed 06/08/21 Page 2 of 3




 1           Since his initial appearance on August 31, 2020, Mr. Sullivan has complied with all
 2    conditions of pre-trial release. He remains employed, stays in frequent contact with counsel, and
 3    has had no law enforcement contacts. Following modification by the Court on March 2, 2021,
 4    Mr. Sullivan’s bond conditions provide that he “may not travel outside California and Nevada
 5    without prior approval from Pretrial Services, but may travel within the continental United States
 6    with prior approval from Pretrial Services.” Another of Mr. Sullivan’s conditions of release
 7    required him to “surrender all passports and other travel documents to Pretrial Services.”
 8           Mr. Sullivan seeks to travel on a vacation outside the country later this month and
 9    anticipates that he will need to travel internationally on several work-related trips later this year.
10    Mr. Sullivan therefore requests that these conditions of release be replaced with the following
11    condition: “Defendant may not travel outside California and Nevada without prior approval from
12    Pretrial Services. Defendant may travel internationally with prior approval from Pretrial Services
13    and the Government, and Pretrial Services may return defendant’s passport for any approved
14    international travel.”
15           Defendant’s counsel has conferred with Assistant United States Attorney Andrew
16    Dawson and U.S. Pretrial Services Officer Brad Wilson, both of whom confirmed that they have
17    no objection to these modifications of the conditions of Mr. Sullivan’s release.
18

19    DATED: June 8, 2021
                                                     s/ Tyler P. Francis
20                                                   David H. Angeli
                                                     Edward A. Piper
21
                                                     Tyler P. Francis
22                                                   Michelle H. Kerin
                                                     John D. Cline
23
                                                     Attorneys for Defendant Joseph Sullivan
24

25

26
27
     DEFENDANT JOSEPH SULLIVAN’S                                                   ANGELI LAW GROUP LLC
     UNOPPOSED REQUEST TO MODIFY                                               121 S.W. Morrison Street, Suite 400
     CONDITIONS OF RELEASE                                                                Portland, Oregon 97204
                                                                                      Telephone: (503) 954-2232
     3:20-cr-00337-WHO                                   2                              Facsimile: (503) 227-0880
               Case 3:20-cr-00337-WHO Document 58 Filed 06/08/21 Page 3 of 3



                                           [PROPOSED] ORDER
 1
             The Court, having considered the defendant’s request, hereby ORDERS that defendant’s
 2
      conditions of release requiring (1) that he “surrender all passports and other travel documents to
 3
      Pretrial Services” and (2) that he “may not travel outside California and Nevada without prior
 4
      approval from Pretrial Services, but may travel within the continental United States with prior
 5
      approval from Pretrial Services” be modified to read: “Defendant may not travel outside
 6
      California and Nevada without prior approval from Pretrial Services. Defendant may travel
 7
      internationally with prior approval from Pretrial Services and the Government, and Pretrial
 8
      Services may return Defendant’s passport for any approved international travel.”
 9

10
             IT IS SO ORDERED.
11

12
                          8 2021.
             DATED: June ___,
13

14                                                         THOMAS S. HIXSON
                                                           UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27
     DEFENDANT JOSEPH SULLIVAN’S                                                ANGELI LAW GROUP LLC
     UNOPPOSED REQUEST TO MODIFY                                            121 S.W. Morrison Street, Suite 400
     CONDITIONS OF RELEASE                                                             Portland, Oregon 97204
                                                                                   Telephone: (503) 954-2232
     3:20-cr-00337-WHO                                 3                             Facsimile: (503) 227-0880
